Earl Warren: Number 12, United States of America, Appellant, versus Interstate Commerce Commission and the United States of America, et al. Mr. Spritzer.
Ralph S. Spritzer: Mr. Chief Justice, Your Honors. This is a case in which the Government in its capacity as a shipper of military freight is claiming in substance that it has been paying the six appellee rail carriers in this case for certain special or accessorial terminal services which it has not in fact received and which others who have been paying identical rates on identical shipment have been received. Thus, the claim very broadly stated is that the carriers have been following an unreasonable practice and that there has been unjust discrimination as between shippers. A complaint making these charges in detail was filed with the Interstate Commerce Commission in 1951. It sought a holding that the carriers had been and were violating the Act and the entry of a cease and desist order. The Commission denied relief in 1953. The Government then brought suit before a three-judge District Court challenging that order of the Commission. The majority sustained the Commission's order. Circuit Judge Bazelon dissented. The Government thereupon appealed directly to this Court and probable jurisdiction was noted early this year. It will doubtless strike a familiar note to Your Honors when I say that the case involves the matter of performance of wharfage and handling at the port of embarkation located in Norfolk, Virginia where there was a prior case which reached this Court in 1949, which I've to call Norfolk number one, which arose from the failure of the carriers serving Norfolk to perform wharfage and handling at the very same port of embarkation during World War II. The instant case, Norfolk number two, which is in many respects similar and involves at least some issues which in our view are indistinguishable, involves a later period, a period beginning in 1951, when the hostilities in Korea broke out and when there was a reactivation of the port of embarkation at Norfolk. Perhaps I should pause very briefly to summarize the history of the earlier case, because I think it is related both procedurally and substantively to this case and the Court, doubtless, will wish to learn its present state. That case, Your Honors may recall, also began with a complaint by the United States to the Interstate filed by the Interstate Commerce Commission. There were some difference in the relief sought in as much as in the first case the Government was seeking reparations or damages for a past period in which it alleged it had failed to receive these services, a period running from 1942 to 1944. In the instant case, in contrast, the Government sought not reparations but a declaration that the practice was illegal and a cease and desist order. The Government's purpose and intention being that if it obtained a declaration that the practice was unlawful and discriminatory that it might thereupon set off as against future charges by these carriers the amounts of past over charges, a procedure which is, of course, authorized in the case of the Government as a shipper.
Speaker: (Inaudible)
Ralph S. Spritzer: Yes.
Speaker: (Inaudible)
Ralph S. Spritzer: That -- that delay -- that's --
Speaker: (Inaudible)
Ralph S. Spritzer: Yes -- well in at least in certain particular.
Harold Burton: What -- what did you say was the result of the (Inaudible) of the two cases?
Ralph S. Spritzer: Well, I really hadn't gotten to the Court of Appeals' decision yet. We're jumping a bit because the Commission -- perhaps I should trace this so there -- there won't be any confusion and say it's been a long history. After the Government lost the first case, its reparation case arising out of World War II, it lost that before the Commission by a 6-to-5 vote. And as here, it went to a three-judge District Court to set aside the order.
William O. Douglas: (Inaudible)
Ralph S. Spritzer: No. No, it went through a three-judge District Court and I -- I don't recall the volume of the report. The three-judge court dismissed it out of hand on the ground that since the United States must be a statutory defendant in a suit to set aside a Commission order it could not be a plaintiff in the same proceeding. The United States it said could not sue the United States and that there was a direct appeal from that judgment of dismissal to this Court. This Court distinguished between the capacity of the United States suing as a shipper and its position as a statutory defendant, and said the United States could bring a suit nominally against the United States to set aside an Interstate Commerce Commission order. The Court did not reach the merits. It merely held that there was jurisdiction and it remanded. It did one further thing. It said that an order denying reparations as distinguished from other orders of the Interstate Commerce Commission might be reviewed by a single district judge. And so it remanded the case for consideration on the merits by a single district judge.
Felix Frankfurter: It first had to decide it might be reviewed sooner.
Ralph S. Spritzer: Yes. It decided that point in favor of the Government also. It went back to the single district judge and he sustained the Commission's orders. The Government then appealed to the Court of Appeals for the District of Columbia since it was an appeal now from a decision of a single district judge rather than from a decision of a three-judge court. That's 198 F.2d, the decision of the Court of Appeals in the first case. The Court of Appeals reversed the District Court and set aside the Interstate Commerce Commission's order. It did so on a number of grounds which I won't attempt to spell out in detail now. It found that the findings were inadequate. It found more than that that the Commission had not applied the principles of law which it should have. The Court dealt at considerable length it's an exhaustive opinion with what it thought the applicable criteria were. It did not take the last step. It seems to come very close to it of deciding the reparation should have been awarded but it remanded to the Commission so that the Commission would have a chance to consider first the many things which the Court felt it had failed to take into account. The Norfolk number one went back to the Commission and the Commission recently denied reparations again. The United States is contemplating taking that case back to the District Court. I might say that since there are a good many issues which are uncommon in the two cases, it may well be that if -- that a resolution of this second case will determine as well the course of the World War II case. Turning now from the --
Harold Burton: You -- you cite that the decision of the -- of the ICC in this first case, the one that decided that there was no reparation.
Ralph S. Spritzer: Yes. All of the ICC reports are -- are cited in the briefs, Your Honor. I might say that the ICC's latest report in Norfolk number one takes a very similar view on many issues to the views taken in the report which we are now challenging by this proceeding to review the decision in case number two. Turning from the procedural history to the factual background and I will have to deal with that also at a little length because I don't think one can define the precise issues of discrimination and unreasonable practice until one has stated the precise factors which are part of the picture. Now, I've done indicated, this case involves military freight. It is also export freight. That is to say, freight which moves by rail from various points of origin to the city of Norfolk there to be shipped overseas to military units or to foreign countries receiving military assistance. Like any other freight, of course, this freight has to be unloaded at the terminal. And the job or service of unloading is referred to as "handling". Since the freight is going to be shipped overseas there's a further requirement. It has to be placed down on a pier so that ships tackle can pick it up and load it onto a vessel. The provision of pier space is known as wharfage and this case as I earlier mentioned involves the question whether the railroads have been charging for wharfage and handling services which they've not been providing and which other shippers who ship incidentally over the same pier have been receiving. Now, I might say a word about the character of unloading and wharfage. I think all of the parties are agreed that the normal responsibility for the loading or unloading of carload freight, which is what we have here, is a shipper's responsibility. Similarly, I think the parties are agreed that the railroads do not have to go into the business of providing piers. As a matter of fact, of course, the way in which piers space and handling service are provided very considerably from place to place and from time to time. So far as the matter of piers is concerned, some railroads own piers at certain ports. A good many large industrial companies and shippers own piers. Many municipal authorities are likewise pier owners. And then, of course, there are a good many companies which are engaged in the business of acting as commercial marine terminal operators such as Bush terminal in New York, just to cite a familiar example. Now, the port of embarkation in Norfolk, the United States owns two very large piers known as Army base piers 1 and 2. They were -- construction then of those piers was begun back in World War I and they were completed in the early 1920s. They're capable of accommodating as many as 10 ocean-going vessels at a time. When they were completed, of course, World War I was over and the Government decided not to operate those piers itself, and it leased them accordingly, first to the city of Norfolk and later to a succession of commercial terminal operators. A number of the railroads which served Norfolk did not and do not own their own piers. And from the time that the Army piers were first built some 30 odd years ago, all of the carrier appellees have been delivering cars of freight to those piers and that practice has been uninterrupted.
Hugo L. Black: Include that in the tackle.
Ralph S. Spritzer: Yes, sir.